TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00189-CV



                                     Adrian Palmer, Appellant

                                                   v.

                       Eduardo R. Candelario and Unitrin Insurance, Appellees


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GN-06-001420, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                               MEMORANDUM OPINION


                Appellant Adrian Palmer filed a notice of appeal from a jury verdict in his personal

injury suit against Eduardo Canedelario and Unitrin Insurance, which arose from an automobile

accident. The jury determined that Palmer’s negligence was 75% of the proximate cause of the

accident, resulting in a judgment that Palmer take nothing.

                Palmer’s brief to this Court simply includes a summary of the facts of the case and

a statement that “Issues presented are the jury charge or verdict.” Palmer presents no assignment of

error or issues for review. No clear error is discernible, as no reporter’s record has been

filed for this case.

                 An appellant’s brief must “state concisely all issues or points presented for review.”

Tex. R. App. P. 38.1(e). Furthermore, it is well-settled law that “a pro se litigant is held to the same

standards as licensed attorneys and must comply with applicable laws and rules of procedure.”
Strange v. Continental Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet. denied).

Palmer bears the burden of discussing his assertions of error. See Martinez v. El Paso County,

218 S.W.3d 841, 844 (Tex. App.—El Paso 2007, pet. dism’d). Where an appellant’s brief does not

identify errors for review, we cannot “attempt to articulate what Appellant might have intended to

raise on appeal.” Id. at 845. Because Palmer has presented no issues for review, we affirm the trial

court’s judgment.




                                              Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Affirmed

Filed: August 31, 2007




                                                 2